Case 5:18-cr-00258-EJD Document 811-1 Filed 06/02/21 Page 1 of 3




        Exhibit 1
           Case 5:18-cr-00258-EJD Document 811-1 Filed 06/02/21 Page 2 of 3




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                             May 25, 2021

Via Email

Mr. Jeffrey Schenk, Esquire
Mr. Robert Leach, Esquire
Mr. John C. Bostic, Esquire
Ms. Kelly I. Volkar, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

          Re:     United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        I write to raise issues relating to your October 29, 2020 Brady letter (“Brady letter”) in
light of the Court’s May 22, 2021 Order (“Order”). See Dkt. 798.

         The Court’s Order makes clear that the government’s failure to obtain and preserve the
evidence relating to the LIS is a viable defense for Ms. Holmes should she choose to pursue it.
See id. at 56-59. We therefore reiterate our request, memorialized in our November 18, 2020
letter to your office and subsequent communications, for the following:

          1. For each numbered paragraph in the Brady Letter, please identify the specific
             government personnel involved in the relevant communications.

          2. All 302s, MOIs, or notes of interviews (formal or informal) of the government
             personnel who you identify in connection with our request in #1 above. If those
             witnesses have testified before a grand jury, please produce their transcripts. If they
             have produced documents, please produce those materials to us.

          3. All documents identified in the Brady letter. If you refuse to produce those documents
             or redact them in any way, please provide a privilege log of the materials you are
             withholding so that we have a basis to litigate this issue.
        Case 5:18-cr-00258-EJD Document 811-1 Filed 06/02/21 Page 3 of 3




Jeffrey Schenk, Esq., et al.
May 25, 2021
Page 2

        On April 6, 2021, you represented that “to the best of [your] knowledge, at this time,
[you] have no additional recordings, FBI FD-302s, memoranda or agent notes of witness
interviews or attorney proffers” relating to the government’s LIS investigation. Please confirm
that this is still the case, and, if there are such outstanding materials, promptly produce them.

        Please also promptly produce any outstanding subpoenas, memorialized grand jury
testimony, communications with potential witnesses (or their counsel), immunity agreements,
and other documents and things generated or collected during the course of the government’s
LIS investigation. This includes any documents relied upon in the creation of the Brady letter,
even if not quoted or cited in that letter.

       Disclosure of these materials is required under Brady, Giglio, Jencks, and/or Rule 16.

       In light of the Court’s Order, please provide the above-mentioned items by COB Friday,
May 28, 2021, so that Ms. Holmes can assess in advance of the pretrial conference how she
wishes to proceed on these issues, or state your refusal to provide this information so we can
proceed to motions practice.




 ,                                                    Sincerely,




                                                      Lance Wade

 cc: Jeff Coopersmith, Esq. (by email)
